Case: 1:18-cv-06967 Document #: 1-2 Filed: 10/17/18 Page 1 of 3 PageID #:17




                            EXHIBIT 2
         Case: 1:18-cv-06967 Document #: 1-2 Filed: 10/17/18 Page 2 of 3 PageID #:18




                                                                                      Matt Grothouse <matt@saperlaw.com>



Fwd: CPHX - Fwd: supportbee
1 message

sammy@lifeafterhate.org <sammy@lifeafterhate.org>                                                    Thu, Sep 20, 2018 at 9:05 AM
To: matt@saperlaw.com, TONY@lifeafterhate.org

 ----Forwarded using Multi-Forward Chrome Extension---
 From: Angela King
 Date: Fri Sep 15 2017 11:22:46 GMT+1000 (AEST)
 Subject: CPHX - Fwd: supportbee
 To: "Sipchen, James J." , "Draths, Thomas V P."
 Cc: Sammy Rangel , Tony McAleer


 Angela King
 CO-FOUNDER / DEPUTY DIRECTOR



 lifeafterhate.org
 @lifeafterhate


 "For to be free is not merely to cast off one's chains, but to live in a way that respects and enhances the freedom of others."

 ~Nelson Mandela



 ---------- Forwarded message ----------
 From: Christian Picciolini <christian@lifeafterhate.org>
 Date: Mon, Aug 21, 2017 at 11:32 PM
 Subject: supportbee
 To: Angela King <angelaking@lifeafterhate.org>, Sammy Rangel <sammy@lifeafterhate.org>, Tony
 McAleer <tony@lifeafterhate.org>


 can someone please alter supportbee so I don't receive ANY email messages except something assigned
 to me or something i am tagged in. I just can't manage the duplicate email flow anymore. things are getting
 lost.

 I am adding you all as admins on Google for LAH. It's not a transfer thing, it's just about admins. The
 company owns the account, as it is a Google for NonProfits free account.

 As far as the exitusa domain, I promise to get to it when I can. Frankly, though, it's not even on my priority
 list and last time I tried it took me a whole day of trying and it didn't work.

 Christian

 CHRISTIAN PICCIOLINI
 CO-FOUNDER // PROGRAM DIRECTOR
 CHICAGO, IL USA
 LIFE AFTER HATE // EXITUSA
 +1 312 572-9707
 lifeafterhate.org
 @lifeafterhate
Case: 1:18-cv-06967 Document #: 1-2 Filed: 10/17/18 Page 3 of 3 PageID #:19
